Exhibit 10.1

April 15, 2016

Matthew Ros

3 Pond View Place

Andover, MA 01810

Dear Matthew:

It is my pleasure to extend to you this offer of employment with Epizyme, Inc.
(the “Company”). On behalf of the Company, I am pleased to set forth below the
terms of your employment with the Company:

 

  1. Employment. You will be employed to serve on a full-time basis as the
Company’s Chief Operating Officer, commencing on a date on or prior to May 16,
2016 as may be mutually agreed by you and the Company (such date being the
“Start Date”). As Chief Operating Officer, you will be responsible for such
duties as are consistent with such position, plus such other duties as may from
time to time be assigned to you by the Company. You shall report to the
President and Chief Executive Officer or such other person as the President and
Chief Executive Officer may designate, and you agree to devote your full
business time, best efforts, skill, knowledge, attention and energies to the
advancement of the Company’s business and interests and to the performance of
your duties and responsibilities as an employee of the Company. You agree to
abide by the rules, regulations, instructions, personnel practices and policies
of the Company and any changes therein that may be adopted from time to time by
the Company.

 

  2. Base Salary. Your base salary will be at the rate of $15,833.33 per
semi-monthly pay period (which if annualized equals $380,000), less all
applicable taxes and withholdings, to be paid in installments in accordance with
the Company’s regular payroll practices. Such base salary may be adjusted from
time to time in accordance with normal business practices and in the sole
discretion of the Company.

 

  3. Discretionary Bonus. Following the end of each fiscal year and subject to
the approval of the Company’s Board of Directors or a committee of the Board of
Directors (the “Board”), you may be eligible for a retention and performance
bonus, based on your performance and the Company’s performance during the
applicable fiscal year, as determined by the Company in its sole discretion. The
bonus payable to you for 2016, if any, will be prorated to reflect the portion
of 2016 for which you served as Chief Operating Officer of the Company. Your
target bonus is 40% of your annualized base salary. Such target bonus may be
adjusted from time to time in accordance with normal business practices and in
the sole discretion of the Company. You must be an active employee of the
Company on the date any bonus is distributed in order to be eligible for and to
earn a bonus award, as it also serves as an incentive to remain employed by the
Company.

 

  4.

Equity. Subject to Board approval, on or after your Start Date you will receive
a stock option grant under the Company’s 2013 Stock Incentive Plan (the “Plan”)
for the purchase of 173,438 shares of common stock of the Company at an exercise
price per



--------------------------------------------------------------------------------

  share equal to the fair market value of one share of Common Stock on the date
of the grant as determined by the Company in its sole discretion. The stock
option grant shall be subject to all terms and other provisions set forth in the
Plan and in a separate stock option agreement, including the vesting schedule.
The stock option agreement will provide that the option will vest over a
four-year period with the first quarter of the underlying shares vesting on the
first anniversary of the Start Date and the remaining three-fourths of the
underlying shares vesting monthly in 36 equal monthly installments following the
first anniversary of the Start Date until fully vested on the fourth anniversary
of the Start Date.

You may also be eligible for other grants of stock or stock options as
determined by and in the sole discretion of the Board. Nothing in this section
shall affect your status as an employee at will, as set for below.

 

  5. Sign-on Bonus. You will also receive an additional one-time payment of
$65,000 (the “Sign-on Bonus”) on the date of the Company’s first regularly
scheduled payroll after the Start Date, less all applicable taxes and
withholdings. If you resign from the Company for any reason or no reason or are
terminated by the Company for Cause on or prior to the first anniversary of the
Start Date, you will be required to repay to the Company 100% of the Sign-on
Bonus ($65,000). Any amounts owed under this Section 5 as a result of the
cessation of your employment with the Company shall be repaid within 60 days of
the date you cease to be an employee of the Company, and the Company shall have
the right to offset such amounts against any amounts it owes you under this
letter, the Company’s Executive Severance and Change in Control Plan or
otherwise. For purposes of this letter, “Cause” shall mean (a) a good faith
finding by the Company that (i) you have failed to perform your assigned duties
for the Company to the Company’s satisfaction and have failed to remedy such
failure within 15 days following written notice from the Company notifying you
of such failure, (ii) you have engaged in dishonesty, willful misconduct or
gross negligence, (iii) you have breached or threatened to breach this letter or
terms of any restrictive covenants or confidentiality agreement or any similar
agreement with the Company or (iv) violated any policies or procedures of the
Company, or (b) your conviction of, or your entry of a pleading of guilty or
nolo contendere to, any crime involving dishonesty or moral turpitude or any
felony.

 

  6. Benefits. You may participate in any and all benefit programs that the
Company establishes and makes available to its employees from time to time,
provided that you are eligible under (and subject to all provisions of) the plan
documents that govern those programs. Benefits are subject to change at any time
in the Company’s sole discretion.

 

  7. Vacation. You will be eligible for a maximum of three (3) weeks of paid
vacation per calendar year to be taken at such times as may be approved in
advance by the Company. The number of vacation days for which you are eligible
shall accrue at the rate of 1.25 days per month that you are employed during
such calendar year. Your accrual and use of vacation time will be pursuant to
Company policy, as established and as may be modified in the sole discretion of
the Company from time to time.

 

- 2 -



--------------------------------------------------------------------------------

  8. Invention, Non-Disclosure, Non-Competition and Non-Solicitation
Obligations. In exchange for your employment with the Company pursuant to the
terms and conditions herein, you hereby acknowledge and affirm your obligations
set forth in the enclosed Invention and Non-Disclosure Agreement to be executed
for the benefit of the Company, which obligations remain in full force and
effect and is a condition to your employment with the Company.

 

  9. At-Will Employment. This letter shall not be construed as an agreement,
either express or implied, to employ you for any stated term, and shall in no
way alter the Company’s policy of employment at-will, under which both the
Company and you remain free to end the employment relationship for any reason,
at any time, with or without cause or notice. Similarly, nothing in this letter
shall be construed as an agreement, either express or implied, to pay you any
compensation or grant you any benefit beyond the end of your employment with the
Company, except as otherwise explicitly set forth herein. This letter supersedes
all prior understandings, whether written or oral, relating to the terms of your
employment.

 

  10. Severance Benefits. In recognition of your position with and value to the
Company, and to provide you with assurance in the event of certain employment
terminations, you have been selected to participate in the Company’s Executive
Severance and Change in Control Plan, as amended from time to time, a copy of
which is enclosed with this letter.

If this letter correctly sets forth the terms under which you will be employed
by the Company, please sign and return to me, no later than April 18, 2016, the
enclosed duplicate of this letter, the Invention and Non-Disclosure Agreement.

 

Sincerely,

By:

 

/s/ Robert Bazemore

 

Robert Bazemore

 

President and Chief Executive Officer

The foregoing correctly sets forth the terms of my at-will employment with
Epizyme, Inc. I am not relying on any representations other than those set forth
above.

 

/s/ Matthew Ros

   

April 15, 2016

Matthew Ros     Date

 

- 3 -